MelleN C. J.
delivered the opinion of the Court at the adjournment of the ensuing November term in Cumberland.
Persons owning lands on opposite sides of a river and adjoining the same, own to the central line or thread of the river, as was decided in King v. King 7 Mass. 496. Land granted as bounded *476by a river, extends to the thread of the river, unless from prior grants on the other side of the river, such a construction is negatived. So say the court in Lunt v. Holland 14 Mass. 149. These principles seem to be settled and familiar. In the case before us it appears that the tenant formerly owned lot No. 238, lying on both sides of a stream called Martin, or Mill-stream, and conveyed to the demandant all that he the tenant owned on the east and north-side of the stream with all privileges and appurtenances; and about three years afterwards conveyed all that part of the lot lying on the south and west of said stream, (with one or two unimportant exceptions) to John Keen, Jr. From this statement it appears that the thread of the river must be the boundary line between the owners on the opposite sides of it, inasmuch as the river itself was constituted as one of the boundaries in each conveyance. The consequence is that there must be judgment on the verdict.